Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ second part mounted stationary with respect to the housing” in clam 1, must be shown or the feature(s) canceled from the claim(s).  The invention is drawn to the spring section of the first part functioning to press it toward the second part with respect to the housing.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “wave like form” is used in the summary section of the disclosure in the same manner recited in claim 10 but the term is not used or defined in the detailed section of the specification that describes the recited hinge section.  Suggest amending the specification to add the term “wave like form” to describe the hinge section and its associated concave like arc portions in a manner that does not add new matter to the disclosure. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 2, “ab out” should be corrected to remove the space.
In claim 4, line 1, “the transfer of force” should be amended to read -- transfer of force --.
In claim 7, line 2, “the end” should be amended to -- an end --.
In claim 9, “the rim has a largest thickness which is larger than the largest thickness of the hinge section” reads awkwardly and should be amended to read –the rim has a larger thickness than the thickness of the hinge section --. 

In claim 12, the term “concave arc like” should read --concave arc like portions --.
In claim 16, line 1, “the transfer of force” should be amended to read -- transfer of force --.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The recited “by means of a hinge section”  in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation “the hinge section has a thickness which is smaller than a thickness of the first part” is indefinite because the first part is recited as comprising a rim with the rim comprising the hinge section that has a thickness. Therefore the first part has multiple portions that each having different thicknesses depending upon where measured.  This renders the term  “a thickness of the first part”  unclear and indefinite because the location of this thickness has not been defined with respect to the hinge section or rim THAT ARE ALSO recited as part of the first part.  Clarification is required. Suggest amending to define the hinge section having a first thickness and the rim of the hinge section having a second thickness greater than the first thickness or something similar.  
In claim 10, the term “the hinge section” is indefinite for lacking sufficient antecedent basis because it has not been previously recited or defined in any of the claims from which this claim depends rendering it unclear if the term refers to the thickened section in claim 7 or if this claim should depend from claim 8 which defines the hinge section.  Clarification is required.   For examination, the claim  will be interpreted as “wherein the rim comprises a hinge section of a wave like form”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breuer (German Patent Publication No. DE 10201305263).
Regarding claim 1, Breuer discloses a hydraulic axial piston machine (FIG.’s 1 & 2, Machine Translation para. 0002) comprising:
 a housing 1, 2 (Trans. para. 0025), 
spring section is not necessarily integrally formed in one piece with the parts; this is consistent with the interpretation of Breuer’s spring section as it is separate with its spring elements 22 providing the pressing force to the drum plate 18 by the cylinder drum 5 so that it is tightly pressed against the stationary part of the housing in the same manner as the instant invention).
Alternatively, Breuer’s hollow piston elements 15 with ring seals 20 are disclosed as providing elasticity allowing for axial displacement of the hollow piston elements 15 (para. 0029) of the drum plate 18, i. e., the recited first part, in a manner that may be interpreted broadly as the recited spring section.


    PNG
    media_image1.png
    661
    738
    media_image1.png
    Greyscale

Annotated Breuer FIG. 1 


	Re. claim 2, Breuer discloses wherein the spring section is arranged around the axis of rotation (as shown).
Re. claim 3, Breuer discloses wherein the spring section is deformable in axial direction only (para. 0031, by virtue of spring elements 22 being oriented axially).
Re. claim 4, Breuer discloses wherein the transfer of force from the cylinder block 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum interpreted as providing symmetrical transfer force accordingly).
Re. claim 6, Breuer discloses the spring section comprises a rim surrounding the axis of rotation and contacting the cylinder block 5 (spring elements 22 connection to cylinder block interpreted as a rim under broadest reasonable interpretation of the term).
Re. claim 7, Breuer discloses the rim has a thickened section at the end contacting the cylinder block 5 (portion contacting block 5 interpreted as recited thickened section under broadest reasonable interpretation of the term).
Re. claim 13, Breuer discloses the spring section rests against a protrusion of the cylinder block 5 (Annotated Breuer FIG. 1, as shown and indicated under broadest reasonable interpretation of the term).
Re. claim 14, Breuer discloses the spring section is deformable in axial direction only (para. 0031, by virtue of spring elements 22 being oriented axially). 
Re. claim 15, Breuer discloses wherein the transfer of force from the cylinder block 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum).
Re. claim 16, Breuer discloses wherein the transfer of force from the cylinder block 5 to the first part 18 via the spring section is symmetrical with respect to the axis of rotation (para. 0031, spring elements uniformly distributed about the drum).
Re. claim 20, Breuer discloses the spring section comprises a rim surrounding the axis of rotation and contacting the cylinder block 5 (spring elements 22 connection to cylinder block interpreted as a rim under broadest reasonable interpretation of the term).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Breuer (German Patent Publication No. DE 10201305263).
As to claims 5 and 17-19, Breuer is discussed above but is silent as to the spring section is machined out of the first part because it is not clear how the spring elements are connected to the drum plate 18 or the cylinder block 5 only that they are configured to press the drum plate 18, the recited first part, toward the connection plate 2, the second part (para. 0031) in the same manner as the instant invention   However,  configuring the drum plate with integrally formed spring elements would have been one possible manner of manufacturing the part   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the spring elements integral with or attached to the drum plate, the recited first part, in order to simplify the assembly because forming In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   Once modified, machining the spring section out of the first part would obviously and logically  result in the claimed arrangement.  
Note that these claims recite a product by process limitation that is given lesser patentable weight in this instance because spring element 22 and its connection with drum plate 18 could readily be manufactured by machining.  MPEP § 2113. 

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746